Citation Nr: 9928122	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-10 202	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for chronic 
brain syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to October 
1968.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adjudication by the 
Jackson, Mississippi, Regional Office (hereinafter RO).  The 
veteran failed to attend a hearing scheduled at the RO for 
June 1999 before a Board Member designated by the Chairman to 
conduct such a hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).  The case was then forwarded to the 
Board for appellate review.

As a 100 percent rating has been assigned for the veteran's 
service connected cardiovascular disorder effective from July 
8, 1997, the claim for an increased rating for this 
disability is moot.  

The attention of the RO is directed to the veteran's desire 
to "reopen" a claim for service connection for degenerative 
arthritis as discussed in a statement submitted in April 
1999.  All appropriate development in connection with this 
claim is to be conducted by the RO.  In addition, the RO is 
directed to review a statement dated on September 15, 1999, 
in which the veteran appeared to be raising a claim for 
entitlement to an earlier effective date for the grant of a 
100 percent rating for his service-connected cardiovascular 
disability.  Clarification as to his intentions in this 
regard should be obtained from the veteran.  


FINDING OF FACT

On September 15, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal with 
respect to the claim for an increased rating for chronic 
brain syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating 
for chronic brain syndrome have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The veteran has 
withdrawn his appeal with respect to the issue of entitlement 
to an increased rating for chronic brain syndrome; hence, 
there remain no allegations of errors of fact or law with 
respect to this issue for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to the claim for entitlement to an 
increased rating for chronic brain syndrome, and this claim 
is dismissed.


ORDER

The appeal with respect to the issue of entitlement to an 
increased rating for chronic brain syndrome is dismissed.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



